                                           Case 3:20-cv-01902-JSC Document 4 Filed 04/15/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JULIANO VITO ACUNA,                                   Case No. 20-cv-01902-JSC
                                                        Plaintiff,
                                   8
                                                                                              ORDER OF TRANSFER
                                                 v.
                                   9

                                  10    G. MATTESON,
                                                        Defendant.
                                  11

                                  12            Petitioner, a California prisoner proceeding pro se, filed this petition for a writ of habeas
Northern District of California
 United States District Court




                                  13   corpus under 28 U.S.C. § 2254. The petition challenges the validity of his conviction from

                                  14   Tehama County Superior Court.

                                  15            A petition for a writ of habeas corpus made by a person in custody under the judgment

                                  16   and sentence of a state court of a state which contains two or more federal judicial districts may be

                                  17   filed in either the district of confinement or the district of conviction. See 28 U.S.C. § 2241(d).

                                  18   Each of such districts shall have concurrent jurisdiction to entertain the petition; however, the

                                  19   district court for the district where the petition is filed may transfer the petition to the other district

                                  20   in the furtherance of justice. See id. Federal courts in California traditionally have chosen to hear

                                  21   petitions challenging a conviction or sentence in the district of conviction. See Dannenberg v.

                                  22   Ingle, 831 F. Supp. 767, 768 (N.D. Cal. 1993); Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal.

                                  23   1968).

                                  24            As Petitioner challenges the validity of his conviction, the proper venue for his petition is

                                  25   the district in which he was convicted. Tehama County is located within the venue of the Eastern

                                  26   District of California. See 28 U.S.C. § 84.

                                  27            Accordingly, in the interest of justice, this case is TRANSFERRED to the United States

                                  28   District Court for the Eastern District of California. In light of this transfer, ruling on Petitioner’s
                                           Case 3:20-cv-01902-JSC Document 4 Filed 04/15/20 Page 2 of 3




                                   1   application to proceed in forma pauperis is deferred to the Eastern District. The Clerk shall

                                   2   terminate this motion from this Court’s docket (docket number 2), and shall transfer this matter

                                   3   forthwith.

                                   4          IT IS SO ORDERED.

                                   5   Dated: April 15, 2020

                                   6

                                   7
                                                                                                   JACQUELINE SCOTT CORLEY
                                   8                                                               United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
                                           Case 3:20-cv-01902-JSC Document 4 Filed 04/15/20 Page 3 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        JULIANO VITO ACUNA,
                                   7                                                          Case No. 20-cv-01902-JSC
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        G. MATTESON,
                                  10
                                                       Defendant.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14
                                              That on April 15, 2020, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Juliano Vito Acuna ID: AM7465
                                       CSP-Solano
                                  20   P.O. Box 4000
                                       Vacaville, CA 95696-4000
                                  21

                                  22

                                  23   Dated: April 15, 2020

                                  24
                                                                                          Susan Y. Soong
                                  25                                                      Clerk, United States District Court
                                  26
                                                                                          By:________________________
                                  27
                                                                                          Ada Means, Deputy Clerk to the
                                  28                                                      Honorable JACQUELINE SCOTT CORLEY

                                                                                          3
